Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00410-CR

                                    Patricia Ann HAINES,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1337-CR-C
                           Honorable William Old, Judge Presiding

          BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order of deferred
adjudication is AFFIRMED.

       SIGNED April 26, 2017.

                                                _____________________________
                                                Luz Elena D. Chapa, Justice